UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08703 Dreyfus High Yield Strategies Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 03/31 Date of reporting period: 06/30/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus High Yield Strategies Fund June 30, 2016 (Unaudited) Coupon Maturity Principal Bonds and Notes - 137.4% Rate (%) Date Amount ($) a Value ($) Casinos - 7.8% Boyd Gaming, Gtd. Notes 9.00 7/1/20 2,330,000 b 2,448,364 Boyd Gaming, Gtd. Notes 6.88 5/15/23 1,075,000 b 1,150,250 International Game Technology, Sr. Scd. Notes 6.25 2/15/22 2,095,000 b,c 2,157,410 MGM Resorts International, Gtd. Notes 11.38 3/1/18 6,310,000 b 7,209,175 MGM Resorts International, Gtd. Notes 7.75 3/15/22 740,000 b 838,975 Peninsula Gaming, Gtd. Notes 8.38 2/15/18 525,000 b,c 527,772 Scientific Games International, Gtd. Notes 10.00 12/1/22 4,915,000 b 4,018,012 TVL Finance, Sr. Scd. Notes GBP 8.50 5/15/23 430,000 c 556,472 Consumer Discretionary - 19.0% Beacon Roofing Supply, Gtd. Notes 6.38 10/1/23 805,000 b 847,263 Cablevision Systems, Sr. Unscd. Notes 8.63 9/15/17 2,675,000 b 2,828,812 CalAtlantic Group, Gtd. Notes 8.38 5/15/18 2,025,000 b 2,230,031 CCO Holdings, Sr. Unscd. Notes 6.63 1/31/22 2,180,000 b 2,305,350 Cequel Communications Holdings I, Sr. Unscd. Notes 6.38 9/15/20 1,690,000 b,c 1,715,350 ClubCorp Club Operations, Gtd. Notes 8.25 12/15/23 1,575,000 b,c 1,575,000 DriveTime Automotive Group, Sr. Scd. Notes 8.00 6/1/21 1,185,000 b,c 1,094,644 Ferrellgas Partners, Sr. Unscd. Notes 8.63 6/15/20 2,785,000 b 2,798,925 Gray Television, Gtd. Notes 7.50 10/1/20 975,000 b 1,021,313 Hillman Group, Sr. Unscd. Notes 6.38 7/15/22 1,265,000 b,c 1,132,175 iHeartCommunications, Sr. Scd. Notes 9.00 12/15/19 1,865,000 b 1,424,394 Midcontinent Communications & Midcontinent Finance, Gtd. Notes 6.88 8/15/23 1,155,000 b,c 1,189,650 MPG Holdco I, Gtd. Notes 7.38 10/15/22 1,730,000 b 1,712,700 Nexstar Broadcasting, Gtd. Notes 6.88 11/15/20 1,615,000 b 1,693,731 Numericable-SFR, Sr. Scd. Notes 7.38 5/1/26 1,650,000 c 1,633,500 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 137.4% (continued) Rate (%) Date Amount ($) a Value ($) Consumer Discretionary - 19.0% (continued) Prime Security Services Borrower, Scd. Notes 9.25 5/15/23 2,850,000 c 3,028,125 RCN Telecom Services, Sr. Unscd. Notes 8.50 8/15/20 2,805,000 b,c 2,885,644 Regal Entertainment Group, Sr. Unscd. Notes 5.75 3/15/22 250,000 257,500 Rite Aid, Gtd. Notes 6.75 6/15/21 1,860,000 b 1,957,977 Schaeffler Holding Finance, Sr. Scd. Notes 6.75 11/15/22 209,519 b,c 231,519 Sinclair Television Group, Gtd. Notes 6.38 11/1/21 1,600,000 b 1,688,000 StoneMor Partners, Gtd. Notes 7.88 6/1/21 1,540,000 b 1,532,300 TI Group Automotive Systems, Sr. Unscd. Notes 8.75 7/15/23 1,200,000 b,c 1,182,000 Townsquare Media, Gtd. Notes 6.50 4/1/23 1,285,000 b,c 1,275,363 United Rentals North America, Gtd. Notes 7.63 4/15/22 1,800,000 b 1,930,500 Univision Communications, Gtd. Notes 8.50 5/15/21 250,000 c 261,484 Univision Communications, Sr. Scd. Notes 6.75 9/15/22 1,020,000 b,c 1,081,200 Wave Holdco, Sr. Unscd. Notes 8.25 7/15/19 1,175,625 b,c 1,187,381 William Lyon Homes, Gtd. Notes 8.50 11/15/20 2,585,000 b 2,669,012 Consumer Staples - 5.5% Albea Beauty Holdings, Sr. Scd. Notes 8.38 11/1/19 3,040,000 b,c 3,207,200 Bakkavor Finance 2, Sr. Scd. Notes GBP 8.75 6/15/20 975,000 1,379,812 New Albertsons, Sr. Unscd. Bonds 8.00 5/1/31 2,075,000 2,064,625 New Albertsons, Sr. Unscd. Debs 7.45 8/1/29 270,000 263,250 Pinnacle Operating, Scd. Notes 9.00 11/15/20 905,000 b,c 764,725 Post Holdings, Gtd. Notes 7.38 2/15/22 1,815,000 b 1,914,825 Post Holdings, Gtd. Notes 8.00 7/15/25 1,310,000 b,c 1,459,013 RSI Home Products, Scd. Notes 6.50 3/15/23 1,460,000 b,c 1,507,450 The Sun Products, Sr. Unscd. Notes 7.75 3/15/21 740,000 c 768,675 Energy - 8.7% Carrizo Oil & Gas, Gtd. Notes 7.50 9/15/20 2,615,000 b 2,660,762 Cheniere Corp Christi, Sr. Scd. Notes 7.00 6/30/24 935,000 b,c 961,302 Continental Resources, Gtd. Notes 4.50 4/15/23 880,000 b 825,000 Coupon Maturity Principal Bonds and Notes - 137.4% (continued) Rate (%) Date Amount ($) a Value ($) Energy - 8.7% (continued) Continental Resources, Gtd. Notes 3.80 6/1/24 610,000 b 535,275 Crestwood Midstream Partners, Gtd. Bonds 6.13 3/1/22 1,330,000 1,228,095 CVR Refining/Coffeyville Finance, Gtd. Notes 6.50 11/1/22 165,000 142,725 Energy Transfer Equity, Sr. Scd. Notes 7.50 10/15/20 1,000,000 b 1,065,000 Forum Energy Technologies, Gtd. Notes 6.25 10/1/21 975,000 b 909,188 Genesis Energy, Gtd. Notes 6.75 8/1/22 1,900,000 b 1,852,500 Laredo Petroleum, Gtd. Notes 7.38 5/1/22 1,100,000 1,108,250 Matador Resources, Gtd. Notes 6.88 4/15/23 1,050,000 b 1,076,250 Oasis Petroleum, Gtd. Notes 6.50 11/1/21 355,000 325,713 Oasis Petroleum, Gtd. Notes 6.88 3/15/22 1,200,000 1,116,000 Rice Energy, Gtd. Notes 6.25 5/1/22 1,155,000 b 1,152,113 RSP Permian, Gtd. Notes 6.63 10/1/22 920,000 b 952,200 Sanchez Energy, Gtd. Notes 7.75 6/15/21 935,000 b 797,088 Targa Resources Partners, Gtd. Notes 6.88 2/1/21 1,005,000 b 1,027,613 Targa Resources Partners, Gtd. Notes 6.38 8/1/22 755,000 760,663 Unit, Gtd. Notes 6.63 5/15/21 1,235,000 960,213 Whiting Petroleum, Gtd. Notes 5.00 3/15/19 410,000 b 379,250 Whiting Petroleum, Gtd. Notes 5.75 3/15/21 955,000 b 867,856 Whiting Petroleum, Gtd. Notes 6.25 4/1/23 540,000 486,000 Financials - 17.1% Ally Financial, Gtd. Notes 7.50 9/15/20 860,000 b 961,050 Ally Financial, Gtd. Notes 8.00 11/1/31 3,045,000 b 3,539,812 Argos Merger Sub, Sr. Unscd. Notes 7.13 3/15/23 2,645,000 b,c 2,727,656 Ashton Woods, Sr. Unscd. Notes 6.88 2/15/21 1,050,000 b,c 950,250 Cabot Financial, Sr. Scd. Notes GBP 8.38 8/1/20 475,000 645,816 Communications Sales & Leasing, Gtd. Notes 8.25 10/15/23 1,985,000 b 2,019,737 Consolidated Energy Finance, Gtd. Notes 6.75 10/15/19 1,081,000 b,c 1,021,545 Garfunkelux Holdco 2, Gtd. Bonds GBP 11.00 11/1/23 2,045,000 c 2,477,402 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 137.4% (continued) Rate (%) Date Amount ($) a Value ($) Financials - 17.1% (continued) Hub Holdings, Sr. Unscd. Notes 8.13 7/15/19 2,640,000 b,c 2,547,600 HUB International, Sr. Unscd. Notes 7.88 10/1/21 1,175,000 b,c 1,130,938 International Lease Finance, Sr. Unscd. Notes 8.88 9/1/17 1,675,000 b 1,790,156 International Lease Finance, Sr. Unscd. Notes 8.25 12/15/20 3,195,000 b 3,789,494 International Lease Finance, Sr. Unscd. Notes 8.63 1/15/22 1,255,000 b 1,532,669 KCG Holdings, Sr. Scd. Notes 6.88 3/15/20 1,175,000 b,c 1,066,313 Ladder Capital Finance Holdings, Sr. Unscd. Notes 7.38 10/1/17 1,100,000 b 1,117,875 Lloyds Bank, Sub. Notes GBP 10.75 12/16/21 2,385,000 d 3,283,687 Navient, Sr. Unscd. Notes 8.45 6/15/18 2,675,000 b 2,902,375 Provident Funding Associates, Gtd. Notes 6.75 6/15/21 1,105,000 b,c 1,052,513 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 1,530,000 d 1,594,812 Solera Finance, Sr. Unscd. Notes 10.50 3/1/24 1,760,000 b,c 1,855,700 USI, Sr. Unscd. Notes 7.75 1/15/21 2,355,000 b,c 2,340,281 York Risk Services Holding, Gtd. Notes 8.50 10/1/22 1,930,000 b,c 1,433,025 Health Care - 15.9% Auris Luxembourg II, Sr. Unscd. Bonds EUR 8.00 1/15/23 530,000 c 633,047 Auris Luxembourg II, Sr. Unscd. Bonds EUR 8.00 1/15/23 1,165,000 1,391,510 Capsugel, Sr. Unscd. Notes 7.00 5/15/19 1,353,000 b,c 1,356,383 CHS/Community Health Systems, Gtd. Notes 8.00 11/15/19 1,900,000 b 1,864,375 CHS/Community Health Systems, Gtd. Notes 6.88 2/1/22 1,250,000 b 1,100,000 Concordia International, Gtd. Notes 9.50 10/21/22 2,095,000 b,c 1,964,062 ConvaTec Finance International, Gtd. Notes 8.25 1/15/19 3,660,000 b,c 3,595,950 HCA, Gtd. Notes 7.50 2/15/22 5,470,000 b 6,233,065 IASIS Healthcare, Gtd. Notes 8.38 5/15/19 1,405,000 b 1,356,703 Jaguar Holding Co II, Gtd. Notes 6.38 8/1/23 1,225,000 b,c 1,255,625 JLL/Delta Dutch Pledgeco, Sr. Unscd. Notes 8.75 5/1/20 1,794,000 b,c 1,798,485 Kindred Healthcare, Gtd. Notes 8.75 1/15/23 3,515,000 b 3,482,064 MPH Acquisition Holdings, Sr. Unscd. Notes 7.13 6/1/24 1,310,000 c 1,378,775 Coupon Maturity Principal Bonds and Notes - 137.4% (continued) Rate (%) Date Amount ($) a Value ($) Health Care - 15.9% (continued) Prestige Brands, Gtd. Notes 6.38 3/1/24 890,000 b,c 927,825 Synlab Unsecured Bondco, Sr. Unscd. Bonds EUR 8.25 7/1/23 460,000 522,101 Tenet Healthcare, Sr. Unscd. Notes 8.13 4/1/22 5,355,000 b 5,514,579 Valeant Pharmaceuticals International, Gtd. Notes 7.50 7/15/21 3,940,000 b,c 3,494,287 Valeant Pharmaceuticals International, Gtd. Notes 6.13 4/15/25 1,060,000 c 853,300 Industrials - 10.5% Acosta, Sr. Unscd. Notes 7.75 10/1/22 1,175,000 b,c 1,036,938 Advanced Disposal Services, Gtd. Notes 8.25 10/1/20 2,930,000 b 2,988,600 Ahern Rentals, Scd. Notes 7.38 5/15/23 1,385,000 b,c 962,575 Bombardier, Sr. Unscd. Notes 7.75 3/15/20 425,000 b,c 419,688 Bombardier, Sr. Unscd. Notes 7.50 3/15/25 745,000 b,c 648,150 Cemex, Sr. Scd. Notes 7.75 4/16/26 1,310,000 c 1,378,775 Cemex Finance, Sr. Scd. Notes 9.38 10/12/22 1,736,000 c 1,918,280 DPx Holdings, Sr. Unscd. Notes 7.50 2/1/22 1,990,000 b,c 2,052,187 Gardner Denver, Sr. Unscd. Notes 6.88 8/15/21 1,095,000 b,c 999,188 Gates Global, Gtd. Notes 6.00 7/15/22 1,185,000 b,c 1,042,800 GFL Environmental, Sr. Unscd. Notes 9.88 2/1/21 2,030,000 b,c 2,172,100 H&E Equipment Services, Gtd. Notes 7.00 9/1/22 750,000 b 780,000 Navios Maritime Acquisition, Sr. Scd. Notes 8.13 11/15/21 475,000 b,c 375,250 Nortek, Gtd. Notes 8.50 4/15/21 1,570,000 b 1,629,267 Reliance Intermediate Holdings, Sr. Scd. Notes 6.50 4/1/23 2,038,000 b,c 2,129,710 XPO Logistics, Gtd. Notes 6.50 6/15/22 1,815,000 b,c 1,740,131 XPO Logistics, Sr. Unscd. Notes 7.88 9/1/19 950,000 b,c 971,375 Zachry Holdings, Sr. Unscd. Notes 7.50 2/1/20 2,300,000 b,c 2,288,500 Information Technology - 7.2% Diamond 1 Finance, Gtd. Notes 7.13 6/15/24 855,000 c 894,332 Diamond 1 Finance, Sr. Scd. Notes 6.02 6/15/26 835,000 b,c 867,904 Diamond 1 Finance, Sr. Scd. Notes 8.35 7/15/46 1,400,000 c 1,512,837 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 137.4% (continued) Rate (%) Date Amount ($) a Value ($) Information Technology - 7.2% (continued) Diamond 1 Finance, Sr. Unscd. Notes 5.88 6/15/21 595,000 c 610,339 Ensemble S Merger Sub, Sr. Notes 9.00 9/30/23 3,530,000 b,c 3,499,112 First Data, Gtd. Notes 7.00 12/1/23 4,450,000 b,c 4,533,437 Infor Software Parent, Gtd. Notes 7.13 5/1/21 2,410,000 b,c 2,156,950 Infor US, Gtd. Notes 6.50 5/15/22 1,335,000 b 1,267,422 Riverbed Technology, Gtd. Notes 8.88 3/1/23 2,075,000 b,c 2,158,000 Materials - 18.3% ArcelorMittal, Sr. Unscd. Bonds 10.85 6/1/19 4,473,000 b 5,289,322 Ardagh Finance Holdings, Sr. Unscd. Notes 8.63 6/15/19 1,959,685 b,c 1,989,080 Ardagh Packaging Finance, Gtd. Notes 7.25 5/15/24 2,215,000 b,c 2,271,759 Ashland, Sr. Unscd. Notes 6.88 5/15/43 620,000 b 623,100 Axalta Coating Systems/Dutch, Gtd. Notes 7.38 5/1/21 2,625,000 b,c 2,772,656 Boise Cascade, Gtd. Notes 6.38 11/1/20 985,000 b 1,009,625 BWAY Holding, Sr. Unscd. Notes 9.13 8/15/21 5,750,000 b,c 5,534,375 CVR Partners, Sr. Scd. Notes 9.25 6/15/23 1,495,000 c 1,526,769 Freeport-McMoRan, Gtd. Notes 3.55 3/1/22 1,340,000 b 1,185,900 Freeport-McMoRan, Gtd. Notes 3.88 3/15/23 1,205,000 b 1,060,400 Freeport-McMoRan, Gtd. Notes 5.45 3/15/43 480,000 b 387,600 Global Brass & Copper, Sr. Scd. Notes 9.50 6/1/19 1,655,000 b 1,737,336 Hexion, Sr. Scd. Notes 8.88 2/1/18 220,000 b 191,950 Hexion, Sr. Scd. Notes 10.00 4/15/20 1,125,000 b 1,054,688 Horizon Holdings I, Sr. Unscd. Notes EUR 7.25 8/1/23 570,000 c 657,942 INEOS Group Holdings, Scd. Notes EUR 6.50 8/15/18 750,000 845,841 Lennar, Gtd. Notes 12.25 6/1/17 400,000 437,200 Mercer International, Gtd. Notes 7.75 12/1/22 2,620,000 b 2,633,100 Platform Specialty Products, Sr. Unscd. Bonds 10.38 5/1/21 2,295,000 b,c 2,317,950 Ply Gem Industries, Gtd. Notes 6.50 2/1/22 435,000 b 424,125 Reynolds Group, Gtd. Notes 9.88 8/15/19 765,000 b 790,819 Coupon Maturity Principal Bonds and Notes - 137.4% (continued) Rate (%) Date Amount ($) a Value ($) Materials - 18.3% (continued) Reynolds Group, Gtd. Notes 7.00 7/15/24 1,070,000 c 1,103,571 Sappi Papier Holding, Sr. Scd. Notes 7.75 7/15/17 730,000 b,c 759,200 Signode Industrial Group, Gtd. Notes 6.38 5/1/22 2,520,000 b,c 2,422,350 Summit Materials, Gtd. Notes 8.50 4/15/22 1,030,000 c 1,095,663 Teck Resources, Gtd. Notes 4.50 1/15/21 440,000 385,000 Teck Resources, Gtd. Notes 4.75 1/15/22 620,000 526,938 Trinseo Materials Operating, Sr. Unscd. Notes 6.75 5/1/22 1,450,000 b,c 1,450,000 Tronox Finance, Gtd. Notes 6.38 8/15/20 1,345,000 b 1,005,388 Univar, Gtd. Notes 6.75 7/15/23 1,200,000 b,c 1,191,000 Telecommunications - 21.3% Alcatel-Lucent USA, Sr. Unscd. Notes 6.45 3/15/29 2,295,000 2,404,012 Altice, Gtd. Notes 7.75 5/15/22 2,330,000 b,c 2,362,037 Altice, Gtd. Notes 7.63 2/15/25 1,500,000 b,c 1,470,000 Altice Financing, Sr. Scd. Bonds 7.50 5/15/26 790,000 b,c 778,150 Altice Finco, Gtd. Notes 7.63 2/15/25 210,000 b,c 192,938 Altice Finco, Sr. Scd. Notes 9.88 12/15/20 2,000,000 b,c 2,141,250 Altice Finco, Sr. Scd. Notes 8.13 1/15/24 1,900,000 b,c 1,847,750 CenturyLink, Sr. Unscd. Notes, Ser. W 6.75 12/1/23 2,915,000 b 2,874,919 Cincinnati Bell, Gtd. Notes 8.38 10/15/20 859,000 b 900,155 Digicel Group, Sr. Unscd. Notes 8.25 9/30/20 3,175,000 c 2,667,000 Digicel Group, Sr. Unscd. Notes 7.13 4/1/22 1,425,000 c 1,066,969 DISH DBS, Gtd. Notes 7.75 7/1/26 3,450,000 c 3,570,750 Frontier Communications, Sr. Unscd. Notes 10.50 9/15/22 2,605,000 b 2,766,184 Frontier Communications, Sr. Unscd. Notes 11.00 9/15/25 3,190,000 b 3,325,575 Hughes Satellite Systems, Gtd. Notes 7.63 6/15/21 3,010,000 b 3,250,424 Neptune Finco, Sr. Unscd. Notes 10.13 1/15/23 4,075,000 b,c 4,574,187 Sable International Finance, Gtd. Notes 6.88 8/1/22 1,220,000 b,c 1,231,370 Sprint, Gtd. Notes 7.88 9/15/23 501,000 b 412,073 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 137.4% (continued) Rate (%) Date Amount ($) a Value ($) Telecommunications - 21.3% (continued) Sprint Capital, Gtd. Notes 8.75 3/15/32 800,000 b 688,000 Sprint Communications, Gtd. Notes 9.00 11/15/18 1,175,000 b,c 1,255,781 Sprint Communications, Sr. Unscd. Notes 11.50 11/15/21 5,325,000 b 5,287,725 T-Mobile USA, Gtd. Bonds 6.63 4/28/21 1,000,000 b 1,048,750 T-Mobile USA, Gtd. Bonds 6.73 4/28/22 1,000,000 b 1,055,300 T-Mobile USA, Gtd. Bonds 6.84 4/28/23 2,840,000 b 3,010,400 T-Mobile USA, Gtd. Notes 6.00 4/15/24 765,000 797,513 Windstream Services, Gtd. Notes 7.75 10/15/20 975,000 b 960,375 Utilities - 6.1% Calpine, Sr. Scd. Notes 7.88 1/15/23 1,719,000 b,c 1,822,140 Dynegy, Gtd. Notes 7.63 11/1/24 3,745,000 b 3,609,244 NRG Energy, Gtd. Notes 7.88 5/15/21 3,317,000 b 3,449,680 NRG Energy, Gtd. Notes 6.25 7/15/22 1,010,000 b 992,325 Talen Energy Supply, Sr. Unscd. Notes 6.50 6/1/25 2,295,000 b 1,916,325 The Williams Companies, Sr. Unscd. Notes 7.88 9/1/21 485,000 b 523,800 The Williams Companies, Sr. Unscd. Notes 4.55 6/24/24 930,000 858,855 Viridian Group Fundco II, Sr. Scd. Notes EUR 7.50 3/1/20 1,390,000 1,604,261 Total Bonds and Notes (cost $340,733,970) Preferred Stocks - .7% Financials - .7% GMAC Capital Trust I, Ser. 2 (cost $1,795,257) 6.41 2/15/40 70,831 d Other Investment - 4.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $10,438,283) 10,438,283 e Total Investments (cost $352,967,510) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. EUR—Euro GBP—British Pound b Security, or portion thereof, on collateral for Revolving Credit and Security Agreement. c Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2016, these securities were valued at $153,685,211 or 63.07% of net assets. d Variable rate security—rate shown is the interest rate in effect at period end. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Corporate Bonds 137.4 Money Market Investment 4.3 Preferred Stocks .7 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus High Yield Strategies Fund June 30, 2016 (Unaudited) The following is a summary of the inputs used as of June 30, 2016 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Corporate Bonds † - 334,729,457 - Mutual Funds 10,438,283 - - Preferred Stocks † - 1,758,025 - Other Financial Instruments: Financial Foreign Currency Exchange Contracts †† - 745,456 - † See Statement of Investments for additional detailed categorizations. Amount shown represents unrealized appreciation at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures and forward foreign currency exchange contracts ("forward contracts") are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board"). Investments for which quoted bid prices are readily available and are representative of the bid side of the NOTES market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at June 30, 2016 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates NOTES on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. Forward Foreign Currency Exchange Foreign Currency Unrealized Contracts Amounts Proceeds ($) Value ($) Appreciation ($) Sales: Barclays Bank British Pound, Expiring 7/29/2016 3,280,000 4,685,456 4,367,639 317,817 Common Wealth Bank of Australia Euro, Expiring 7/29/2016 2,535,000 2,856,184 2,816,306 39,878 Goldman Sachs International British Pound, Expiring 7/29/2016 3,345,000 4,779,449 4,454,193 325,256 Euro, Expiring 7/29/2016 1,935,000 2,172,034 2,149,725 22,309 Morgan Stanley Capital Services Euro, Expiring 7/29/2016 2,490,000 2,806,508 2,766,312 40,196 Gross Unrealized Appreciation NOTES At June 30, 2016, accumulated net unrealized depreciation on investments was $6,041,745, consisting of $6,555,454 gross unrealized appreciation and $12,597,199 gross unrealized depreciation. At June 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus High Yield Strategies Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 11, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 11, 2016 By: /s/ James Windels James Windels Treasurer Date: August 11, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
